COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Siana Oil & Gas Co., LLC v. White Oak Operating Company LLC

Appellate case number:   01-21-00721-CV

Trial court case number: 2015-45224

Trial court:             164th District Court of Harris County

      Appellant Siana Oil & Gas Co., LLC has filed an Unopposed Motion for Extension of
Time to File Its Reply Brief. The motion is granted. Appellant’s reply brief, if any, is due
October 26, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: October 4, 2022